Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 1 of 11 PageID: 50



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

ANTHONY MALACOW,              :
                              :         CIV. NO. 20-11742 (RMB-AMD)
               Plaintiff      :
                              :
     v.                       :               OPINION
                              :
CORRECTIONS OFFICER THOMPSON, :
CORRECTIONS OFFICER           :
SAHMS, and MARCUS HICKS,      :
                              :
                Defendants    :

       BUMB, DISTRICT JUDGE

      Plaintiff Anthony Malacow, a former prisoner at South Woods

State Prison in Bridgeton, New Jersey, filed this civil rights

action pro se on August 27, 2020. (Compl., Dkt. No. 1.) Plaintiff

has   submitted   an   application   which   establishes   his   financial

eligibility to proceed without payment of the filing fee. (“IFP

application,” Dkt. No. 3.)

      I.   Sua Sponte Dismissal

      When a person is permitted to proceed without payment of the

filing fee for a civil action, 28 U.S.C. §§ 1915(e)(2)(B) requires

courts to review the complaint and sua sponte dismiss any claims

that are (1) frivolous or malicious; (2) fail to state a claim on

which relief may be granted; or (3) seek monetary relief against

a defendant who is immune from such relief.
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 2 of 11 PageID: 51



      Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully    pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                     2
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 3 of 11 PageID: 52



a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      For the purpose of screening the complaint under 28 U.S.C.

§   1915,   the   Court   accepts   Plaintiff’s     allegations    as   true.

Plaintiff asserts jurisdiction under 42 U.S.C. § 1983 and the New

Jersey Tort Claims Act, N.J. Stat. Ann. 59:1-1 et seq. Plaintiff

alleges that on August 28, 2019, at South Woods State Prison in

New   Jersey,      Plaintiff   asked       Corrections   Officer   Thompson

(“Thompson”) for a spoon for his breakfast, and Thompson responded

by swearing at him and telling him to get away from her. (Compl.

¶¶1-14, Dkt. No. 1.) Plaintiff called Thompson crazy, which caused

her to call a code and charge Plaintiff with a disciplinary

violation. Plaintiff was shackled and taken to the disciplinary

unit. When Corrections Officer Sahms (“Sahms”) placed Plaintiff in

a cell in the disciplinary unit, Sahms slammed Plaintiff’s face

into the wall, telling him that this is what happens when you

threaten officers. Plaintiff was found guilty of threatening an

officer, but he alleges the charge was false. In Count One,

Plaintiff alleges Thompson brought a false charge against him,
                                       3
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 4 of 11 PageID: 53



which caused Plaintiff to spend time in administrative segregation

and caused Sahms to assault him. In Count Two, Plaintiff alleges

that    Sahms    retaliated   against        and   assaulted      him,   based   on

Thompson’s false charge. In Count Three, Plaintiff alleges that

Marcus      Hicks,   Commissioner   of       the   New   Jersey    Department    of

Corrections, was deliberately indifferent to the false charge,

retaliation, and excessive force used on Plaintiff. Plaintiff

seeks damages and declaratory and injunctive relief. Plaintiff

brings his claims against defendants in their individual and

official capacities.

       B.     Section 1983 Claims

       42 U.S.C. § 1983 provides, in relevant part:

              Every person who, under color of any statute,
              ordinance, regulation, custom, or usage, of
              any State or Territory ... subjects, or causes
              to be subjected, any citizen of the United
              States or other person within the jurisdiction
              thereof to the deprivation of any rights,
              privileges, or immunities secured by the
              Constitution and laws, shall be liable to the
              party injured in an action at law, suit in
              equity, or other proper proceeding for
              redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,



                                         4
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 5 of 11 PageID: 54



487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

              1.      Section 1983 Official Capacity Claims

       A   plaintiff       may   bring       claims    for   prospective    injunctive

relief against state actors in their official capacities under 42

U.S.C. § 1983. See Will v. Michigan Dep't of State Police, 491

U.S.   58,       89–90     (1989)      (“although      prospective   relief   awarded

against      a     state    officer      also       implicates   Eleventh   Amendment

concerns, the interests in end[ing] a continuing violation of

federal law outweigh the interests in state sovereignty and justify

an award under § 1983 of an injunction that operates against the

State's officers or even directly against the State itself”)

(internal        quotations      and    additional      citations    omitted).   Here,

Plaintiff has not alleged what prospective injunctive relief he

seeks. Given that Plaintiff is no longer a prisoner in New Jersey,

it   is    not     clear    that       any   prospective     injunctive     relief   is

available. Therefore, the Court will dismiss the claims against

defendants in their official capacities without prejudice.

              2.      Fourteenth Amendment Due Process Claim

       Plaintiff alleges Thompson violated his constitutional rights

by filing a false disciplinary charge against him, resulting in

his placement in administrative segregation. Plaintiff also seeks

to hold NJDOC Commissioner Marcus Hicks liable for Thompson’s
                                                5
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 6 of 11 PageID: 55



conduct by failing to properly train Thompson. The Court construes

these claims as violation of Plaintiff’s right to liberty under

the Fourteenth Amendment.

       A    prisoner   is   deprived    of   a    legally    cognizable      liberty

interest      when   “the   prison     ‘imposes    atypical     and    significant

hardship on the inmate in relation to the ordinary incidents of

prison life.’” Jones v. Davidson, 666 F. App'x 143, 147 (3d Cir.

2016) (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). The

Third Circuit has held that imposition of disciplinary segregation

for as long as fifteen months does not impose an atypical and

significant hardship in relation to the ordinary incidents of

prison life. Id. (citing Smith v. Mensinger, 293 F.3d 641, 653 (3d

Cir. 2002) (holding seven months of disciplinary confinement did

not implicate liberty interest); Torres v. Fauver, 292 F.3d 141,

151–52 (3d Cir. 2002) (holding disciplinary detention for fifteen

days and administrative segregation for 120 days did not implicate

liberty interest); Griffin v. Vaughn, 112 F.3d 703, 706 (3d Cir.

1997) (holding administrative detention for fifteen months did not

implicate liberty interest)). Plaintiff has not alleged sufficient

facts to establish that he was deprived of a protected liberty

interest by his placement in administrative segregation. The Court

will       dismiss   this   claim    against      both      Thompson   and    NJDOC

Commissioner Marcus Hicks without prejudice. See Allen v. Eckard,
                                         6
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 7 of 11 PageID: 56



804 F. App'x 123, 127 (3d Cir. 2020) (supervisory liability under

42 U.S.C. § 1983 requires “a showing that there was an actual

constitutional violation at the hands of subordinates.”) (quoting

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010); see

also   Sample     v.   Diecks,   885     F.2d   1099,   1118    (3d   Cir.   1989)

(describing the four-part test for supervisory liability)).

            3.     Retaliation Claims

       “In order to establish illegal retaliation for engaging in

protected conduct,” a plaintiff must allege that: “(1) his conduct

was constitutionally protected; (2) he suffered an adverse action

at the hands of prison officials; and (3) his constitutionally

protected conduct was a substantial or motivating factor” in the

adverse action. Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016).

Plaintiff     alleges    that    Sahms    assaulted     him    because   Thompson

accused Plaintiff of threatening her, but Plaintiff denies making

a   threat.      Plaintiff   has    not       alleged   that    he    engaged   in

constitutionally protected conduct that subjected him to adverse

action by Thompson or Sahms. Therefore, the Court will dismiss the

retaliation claims against Thompson, Sahms, and Hicks without

prejudice.

            4.     Excessive Force Claim

       “[T]he pivotal inquiry in reviewing an inmate's § 1983 claim

for excessive force is ‘whether force was applied in a good-faith
                                          7
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 8 of 11 PageID: 57



effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.’”           Ricks v. Shover, 891 F.3d 468, 480

(3d Cir. 2018), (quoting Smith v. Mensinger, 293 F.3d 641, 649 (3d

Cir. 2002) (quoting Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir.

2000)). Factors relevant to the officer’s intent include

              (1) the need for the application of force; (2)
              the relationship between the need and the
              amount of force that was used; (3) the extent
              of the injury inflicted; (4) the extent of the
              threat to the safety of staff and inmates, as
              reasonably perceived by responsible officials
              on the basis of facts known to them; and (5)
              any efforts made to temper the severity of the
              forceful response.

Ricks, 891 F.3d at 480 (quoting Smith, 293 F.3d at 649 (3d Cir.

2002) (quoting Brooks, 204 F.3d at 106)).

          Plaintiff alleges Sahms slammed his face into a wall while

Plaintiff was shackled and not acting aggressively, and that Sahms

did   so     because    he   believed   Plaintiff       had    threatened   another

officer. Plaintiff’s nose was broken, he required stitches to his

forehead, and he suffers continuing pain and disfigurement as a

result. The allegations are sufficient to state an Eighth Amendment

excessive force claim against Sahms.

          Plaintiff also seeks to hold NJDOC Commissioner Marcus Hicks

liable for Sahms’ alleged use of excessive force. Plaintiff alleges

in    a    conclusory    fashion   that       Hicks    was    generally   aware   of

corrections       officers     making   false         disciplinary   charges      and
                                          8
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 9 of 11 PageID: 58



engaging in acts of retaliation and excessive force. Plaintiff

further    alleges   Hicks   was   deliberately   indifferent      to   these

constitutional violations by failing to punish such behavior or

prevent such behavior with proper training.

      To set forth a claim for supervisory liability under § 1983,

an inmate must

            (1) identify the specific supervisory practice
            or procedure that the supervisor failed to
            employ, and show that (2) the existing custom
            and practice without the identified, absent
            custom or procedure created an unreasonable
            risk   of   the   ultimate   injury,   (3)  the
            supervisor was aware that this unreasonable
            risk   existed,    (4)   the   supervisor   was
            indifferent   to    the  risk;   and   (5)  the
            underling's   violation    resulted   from  the
            supervisor's     failure    to    employ   that
            supervisory practice or procedure.

Chavarriaga v. New Jersey Dep't of Corr., 806 F.3d 210, 227 (3d

Cir. 2015) (quoting Brown v. Muhlenberg Twp., 269 F.3d 205, 216

(3d Cir. 2001) (citation omitted)). To state a failure-to-train

claim, the plaintiff must ordinarily allege a pattern of similar

violations that would “establish that the ‘policy of inaction’

[was] the functional equivalent of a decision by the [supervisor]

to violate the Constitution.” Connick v. Thompson, 563 U.S. 51, 72

(2011) (citation omitted). It is insufficient to allege a pattern

or practice of similar constitutional violations in a conclusory

fashion,    Plaintiff   must   allege    actual   instances   of    similar


                                     9
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 10 of 11 PageID: 59



violations. See Brown v. Muhlenburg, 269 F.3d 205, 217 (3d Cir.

2001) (dismissing Section 1983 supervisory liability claim where

there was “no evidence that [the police chief] had knowledge of

any prior excessive use of force … by [the officer].”) The Court

will dismiss the Eighth Amendment claim against Hicks without

prejudice.

      C.    New Jersey Tort Claims

      Plaintiff seeks to bring each of his claims under the New

Jersey Tort Claims Act (“TCA”), N.J. Stat. Ann. 59:1-1 et seq.

Prior to bringing a personal injury claim against public employees

under the TCA, a plaintiff must file a notice of claim not later

than the 90th day after accrual of the cause of action. N.J. Stat.

Ann. § 59:8-8 (West). § 59:8-3 and 59:8-8. A plaintiff is “forever

barred from recovering against a public entity or public employee

if he “failed to file the claim with the public entity within 90

days of accrual of the claim except as otherwise provided in N.J.S.

59:8-9[.]” N.J. Stat. Ann. § 59:8-8. The claim must be filed “with

(1) the Attorney General or (2) the department or agency involved

in the alleged wrongful act or omission.” N.J. Stat. Ann. 59:8-7.

“A claimant who fails to file notice of his claim within 90 days

as provided in section 59:8-8 of this act, may, in the discretion

of a judge of the Superior Court, be permitted to file such notice

at any time within one year after the accrual of his claim provided
                                     10
Case 1:20-cv-11742-RMB-AMD Document 6 Filed 12/29/20 Page 11 of 11 PageID: 60



that    the   public   entity   or   the    public   employee   has   not   been

substantially prejudiced thereby.” N.J. Stat. Ann. § 59:8-9.

       Based on the allegations in the complaint, Plaintiff’s claims

accrued on August 26, 2019. Plaintiff has not alleged that he

timely satisfied the notice of claim requirement of the TCA.

Therefore, the Court will dismiss Plaintiff’s state tort claims

without prejudice. See Melber v. United States, 527 F. App'x 183,

186 n. 2 (3d Cir. 2013) (noting the New Jersey Superior Court

Appellate Division has suggested the TCA claim notice requirement

is jurisdictional) (citing State v. J.R.S., 939 A.2d 226, 229 (N.J.

Super. Ct. App. Div. 2008).

III. CONCLUSION

       The Court will grant Plaintiff’s application to proceed in

forma pauperis under 28 U.S.C. § 1915, and his Eighth Amendment

excessive force claim under 42 U.S.C. § 1983 may proceed against

Officer Sahms. The remainder of the claims are dismissed without

prejudice.


DATE:    December 29, 2020
                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                       11
